Citation Nr: 1300561	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-20 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a lateral meniscectomy of the right knee, evaluated 20 percent disabling prior to May 28, 2009.  

2.  Entitlement to an increased evaluation for degenerative joint disease of the right knee, evaluated 10 percent disabling prior to May 28, 2009.  

3.  Entitlement to an increased evaluation for residuals of a right knee arthroplasty, evaluated 30 percent disabling from July 1, 2010.  (A temporary total evaluation pursuant to 38 C.F.R. § 4.30 was in effect from May 28, 2009 to June 30, 2010.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1955 with additional service in the Air Force Reserves, to include a period of active duty for training (ACDUTRA) from May 28, 1956 to June 11, 1956 and several periods of inactive duty training (INACDUTRA).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran's VA Form 9 reflects his desire to participate in a hearing before a member of the Board.  In February 2010, the Veteran clarified that he wished to participate in a videoconference hearing.  In a July 2012 letter from the RO, the Veteran was notified that he had been scheduled for a videoconference hearing on September 18, 2012; however, the record reflects that he did not report for this hearing.  There is no evidence of record that he requested that his hearing be rescheduled for good cause.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2012).  

Clarification of the issues and rating decision on appeal

In November 2002, the Veteran filed claims for increased evaluations for his service-connected right knee disabilities.  At that time, service connection had been established for residuals of a lateral meniscectomy of the right knee and degenerative joint disease of the right knee; separate 10 percent evaluations were assigned from November 1, 1978 and July 12, 1999, respectively.  The RO denied the Veteran's claims for increased evaluations in a March 2003 rating decision.  After the Veteran expressed disagreement with this determination in January 2004, he was provided a statement of the case (SOC) in October 2004 which continued to deny his claims.  Thereafter, he perfected an appeal to the Board with the submission of a timely VA Form 9 in May 2004.  In July 2005, the Veteran presented testimony in support of his claims at a videoconference hearing before a member of the Board.  A transcript of the July 2005 hearing has been associated with the claims file.  

In an August 2005 decision, the Board denied the Veteran's claim for an evaluation in excess of 10 percent for degenerative joint disease of the right knee and determined that a 20 percent evaluation was warranted for residuals of a lateral meniscectomy of the right knee.  The Board's decision is date stamped August 1, 2005 on its face.  

Thereafter, the RO received additional evidence and statement from the Veteran and his representative in support of the "pending claim."  This evidence is date-stamped as received by the RO on September 28, 2005 and was accompanied by a signed waiver of RO consideration.  38 C.F.R. § 20.1204(c).  However, the Board notes that there was no claim pending claim at that time, as the Board's decision was final from the stamped mailing date on the face of the decision (August 1, 2005) unless reconsideration is ordered by the Chairman, the decision is revised because of clear and unmistakable error (CUE), or a timely notice of appeal is received by the United States Court of Appeals for Veterans Claims (the Court).  38 C.F.R. § 20.1100.  The record does not reflect that the Chairman ordered reconsideration of the August 2005 Board decision, that the Veteran appealed the Board's August 2005 decision to the Court or that the Veteran alleged that the August 2005 Board decision contained CUE with sufficient particularity as per the Court's holding in Fugo v. Brown, 6 Vet. App. 40 (1993).  

In a September 2005 rating decision, the RO implemented the partial grant ordered by the Board in the August 2005 decision; the evaluation assigned for the Veteran's post operative lateral meniscectomy of the right knee was increased to 20 percent, effective from November 27, 2002 (the date of his claim for increased evaluations).  Although this rating decision reflects that it was promulgated on September 15, 2005, the date-stamp on the notice letter reflects that it was sent to the Veteran on September 30, 2005.  

The Board has considered whether the September 2005 submissions from the Veteran and his representative can be considered as an NOD to a September 2005 rating decision; however, these submissions don't reflect any statement from the Veteran or his representative which can reasonably be construed as a disagreement with the September 2005 rating decision; but rather reflect the Veteran's request that the submitted evidence be "considered in conjunction with the pending claim."  Moreover, the date-stamps on the September 2005 submission reflect that they were received by the RO two days prior to the Veteran's notification of the September 2005 rating decision.  As such, the submissions from the Veteran and his representative do not constitute an NOD with the September 2005 rating decision because they were received by the RO before the Veteran had notice of the September 2005 rating decision and because they do not meet the legal criteria for an NOD.  38 C.F.R. § 20.201; see also, Shipley v. Shinseki, 24 Vet.App. 458 (2011); Hargrove v. Shinseki, 629 F.3d 1377, 1379-81 (Fed.Cir.2012) (J. Newman, dissenting) (although majority held that the U.S. Court of Appeals for Veterans Claims correctly dismissed petition because veteran had not exhausted his administrative remedies, VA nonetheless erred by failing to notify veteran that NOD could not be accepted because it was responding to proposed, rather than actual, reduction decision).  

The RO accepted the September 2005 submission from the Veteran and his representative as new claims for increased evaluations for his right knee disabilities.  These claims were denied by the RO in a March 2006 rating decision, and the date stamp on the notice letter reflects that the Veteran was notified of this decision on April 3, 2006.  In January 2007, the Veteran submitted a statement conveying that his right knee disabilities had worsened, necessitating private treatment at Kaiser Permanente, and he requested that the RO "review and re-open [his] claim for increased compensation for disability of [his] right knee."  (See a January 2007 statement from the Veteran.)  The Board has considered whether the Veteran's January 2007 correspondence can be considered as an NOD to the March 2006 rating decision, but finds that it does not meet the legal criteria for an NOD; it does not make any statement which can reasonably be construed as a disagreement with the March 2006 rating decision, but rather reflects a request for an increased rating based on recent treatment.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  

The RO accepted the January 2007 conveyance from the Veteran as new claims for increased evaluation for his right knee disabilities.  These claims were denied by the RO in the September 2007 rating decision.  The Veteran submitted a timely NOD with this determination and was provided an SOC in April 2009 which continued to deny the Veteran's claims for increased evaluations.  In June 2009, the Veteran perfected an appeal to the Board by submitting a timely VA Form 9.  

In July 2009, the RO readjudicated the Veteran's claims in light of evidence reflecting that he underwent total right knee replacement surgery on May 28, 2009.  In the July 2009 rating decision, the RO discontinued the separate evaluations assigned for the Veteran's right knee disabilities, effective from May 28, 2009, assigned a temporary total evaluation pursuant to 38 C.F.R. § 4.30 and 38 C.F.R. § 4.71a, Diagnostic Code 5055, effective from May 28, 2009 to June 30, 2010, and assigned a single 30 percent evaluation pursuant to Diagnostic Code 5055, effective from July 1, 2010.  See 38 C.F.R. § 4.14 (2012); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

In light of above, the Board concludes that this appeal arises from the September 2007 rating decision and the issues are as stated on the title page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran claims that he is entitled to increased evaluations for his right knee disabilities.  The Board finds that VA has not satisfied its duty to assist.  

The Veteran was afforded a VA examination of his right knee in September 2010.  The September 2010 VA examination report reflects that the Veteran used a cane when walking downhill to "feel more stable," but otherwise, there was no evidence of instability of his right knee since the May 2009 total right knee replacement surgery.  However, in January 2011 statements, the Veteran averred that there had been a "major change" in his right knee disabilities, as his right knee had collapsed, causing a "serious fall."  (See January 2011 statements from the Veteran.)  In September 2011, the Veteran submitted private treatment records showing residual injury to his shoulder as a result of this fall in June 2011.  

The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, he is entitled to a new examination to determine the severity and manifestations of his right knee disability.  

Also, in a January 2007 statement, the Veteran indicated that he received private treatment for his right knee disabilities at Kaiser Permanente in September 2006.  While the record includes private treatment records from Kaiser Permanente dated in September 1978 and June 2011, there are no private treatment records dated in September 2006.  The Board finds that VA should attempt to obtain these reasonably identified records.

The Board also finds that VA should attempt to obtain treatment records from the VA facility in San Francisco, California, dated from October 2010 to the present.  Such records should include all examination, treatment, physical therapy, surgical, and emergency room records which are not already of record.  

Accordingly, the case is REMANDED for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)


1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for his right knee disabilities, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  The Board is particularly interested in the September 2006 records from Kaiser Permanente which were identified by the Veteran in January 2007.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, and associate them with the claims file, to include VA records from the VA facility in San Francisco, California, dated from October 2010 to the present.  

2.  Schedule the Veteran for a VA examination to determine the extent of his service-connected right knee disability.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The examiner should opine as to whether the Veteran's subjective complaints are consistent with objective clinical findings.  Further, any identified scarring of the right knee should be described in detail, and the examiner should state the origin of any identified scarring (i.e., the September 1978 right knee surgery or the May 2009 right knee surgery).  Associate a copy of the examination report with the claims file.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

